DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-15 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 7/6/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,9-12,14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arroyo et al(US 11,144,624).
Claim 1: Arroyo disclose an authentication apparatus in (fig.61:biometric authentication). Arroyo disclose one or more terminals and an information processing apparatus in (fig.700: first and second electronic device). Arroyo disclose receive input of identification information and authentication information of a user and make an authentication request to the authentication apparatus in (col.40, lines 55-67; col.41,lines 1-31: user inputs authentication information such as passcode/password and biometric data such as fingerprint information to the device). Arroyo disclose in response to a failure in authentication by the authentication apparatus, transmit to the one or more terminals, the identification information and an inquiry asking whether each terminal of the one or more terminals stores identification information that matches the identification information input by the user in (col.38,lines 45-67: when biometric authentication fails, authentication device transmits data to a remote device. It checks for match data and determines whether it’s new type of authentication).
Claim 2: Arroyo disclose the first circuitry is further configured to authenticate the user based on the authentication information received from a response terminal of the one or more terminals, the response terminal being configured to store identification information that matches the identification information and responds to the inquiry from the second circuitry in (fig.7).
Claim 3: Arroyo disclose the information processing apparatus includes a first information processing apparatus and a second information processing apparatus wherein the first circuitry resides on the first information processing apparatus and the second circuitry resides on the second information processing apparatus and in response to the failure in authentication by the authentication apparatus the first circuitry is further configured to request the second circuitry to transmit the inquiry to the one or more terminals in (col.4,lines 15-46; col.38,lines 45-67).
Claim 4: Arroyo disclose the response terminal acquires the identification information and the authentication information from the information processing apparatus and authenticates the user in (fig.7; col.38,lines 52-67; col.52,lines 51-61).
Claim 5: Arroyo disclose each one of the one or more terminals transmits an IP address of each terminal to the information processing apparatus in (col.33,lines 43-66;col.52,lines 51-61).
Claim 6: Arroyo disclose the first circuitry is further configured to acquire the IP address of the response terminal from the response terminal in (col.33,lines 43-66).
Claim 7: Arroyo disclose the first circuitry is further configured to acquire print job information from the response to the print job information in (col.3,lines 10-46: access to restricted content such as read/write/print is authorized).
Claim 9: Arroyo disclose circuitry configured to make an authentication request to the authentication apparatus in response to receiving input of identification information and authentication information from the user in (col.40, lines 55-67; col.41,lines 1-31: user inputs authentication information such as passcode/password and biometric data such as fingerprint information to the device). Arroyo disclose in response to a failure in authentication by the authentication apparatus, transmit to the one or more terminals, the identification information and an inquiry asking whether each terminal of the one or more terminals stores identification information that matches the identification information input by the user in (col.38,lines 45-67: when biometric authentication fails, authentication device transmits data to a remote device. It checks for match data and determines whether it’s new type of authentication).Arroyo disclose authenticate the user based on the authentication information received from a response terminal of the one or more terminals, the response terminal being configured to store identification information that matches the identification information and responds to the inquiry in (fig.7; col.40,lines 45-67: the set of one or inputs includes authorization information that matches stored authorization information, transmitting information authorizing access to the content on the second electronic devices).
Claim 10: Arroyo disclose the first circuitry is further configured to acquire the IP address of the response terminal from the response terminal in (col.33,lines 43-66).
Claim 11: Arroyo disclose the circuitry is further configured to acquire print job information from the response terminal based on the IP address in (col.3,lines 10-46;col.33,lines 43-66: access to restricted content such as read/write/print is authorized).
Claim 12: Arroyo disclose form an image based on print data related to the print job information in (col.3,lines 10-46).
Claim  14: Arroyo disclose receiving input identification information and authentication information of a user and making an authentication request to an authentication apparatus in (col.40, lines 55-67; col.41,lines 1-31: user inputs authentication information such as passcode/password and biometric data such as fingerprint information to the device). Arroyo disclose in response to a failure in authentication by the authentication apparatus, transmit to the one or more terminals, the identification information and an inquiry asking whether each terminal of the one or more terminals stores identification information that matches the identification information input by the user in (col.38,lines 45-67: when biometric authentication fails, authentication device transmits data to a remote device. It checks for match data and determines whether it’s new type of authentication).Arroyo disclose authenticate the user based on the authentication information received from a response terminal of the one or more terminals, the response terminal being configured to store identification information that matches the identification information and responds to the inquiry in (fig.7; col.40,lines 45-67: the set of one or inputs includes authorization information that matches stored authorization information, transmitting information authorizing access to the content on the second electronic devices).
Claim 15: Arroyo disclose a non-transitory recording medium storing a plurality of instructions which, when executed by one or more processors to perform a user authentication method of claim 14 in (fig.1A).
Allowable Subject Matter
Claims 8,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435